United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1148
                                 ___________

Joseph Haywood Brown, Sr.               *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
Division Family Services; Jackson       * District of Missouri.
County Missouri; Noel Heinback;         *
Lou Jackson; Julie Wallace; Virginia    *   [UNPUBLISHED]
Parkinson; Karia Russell; Jay Jenson; *
Richard Matt; Christina Esteban;        *
Diane Koehler; Virginia Fatseas;        *
Catherine Spurrier; Carrie Hayward;     *
Marion Ellis; Mindy Missner; Carrie     *
Bray; Jennifer Merrill; Larry Jones;    *
Susanne A. Block; Melissa McMasters, *
                                        *
            Appellees.                  *
                                   ___________

                        Submitted: April 4, 2003
                            Filed: April 8, 2003
                                 ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.
       Federal inmate Joseph H. Brown, Sr., appeals the district court’s1 judgment
dismissing his 42 U.S.C. § 1983 complaint for failure to state a claim. Having
carefully reviewed the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam) (de novo standard of review), we affirm for the reasons stated by
the district court. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Fernando J. Gaitan, United States District Judge for the
Western District of Missouri.

                                        -2-